DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 7/18/2022 has been entered.  Claims 1-6, 9-15, 18 and 25-34 remain pending in the present application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations detailing the diameter of the head being larger than the inner diameter of the cap ring is not supported in the originally filed disclosure in the Examiner’s position.  Applicant’s originally filed specification does not provide specific mentioning of these relative dimensions.  Applicant refers to various dimensional comparisons (e.g. D1, D2, D3, D4 and D5) but there is no specific disclosure comparing the diameters claimed.  Therefore, it is the Examiner’s position that the claim limitation constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 9, the limitation “a central opening” renders the claim indefinite since it is unclear if the Applicant is referring back to the central opening now included in claim 1 or a different central opening.  Applicant has amended claim 1 to require the central opening (see Line 7) and claim 9 does not use antecedent basis language to link the central opening back to claim 1.  Therefore, the way it is currently written, it appears as though the Applicant is intending to claim separate central openings.  For the purpose of examination, the Examiner will interpret the central opening in claim 9 to be the same as the central opening in claim 1.  It is suggested that the Applicant amend the limitation to read “the central opening” in claim 9 to overcome this issue. 
Claim 30 recites the limitation "the threads on the cap" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-15, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over McVicker US 4364148 (hereinafter McVicker) in view of Bunce US 6490868 (hereinafter Bunce).

    PNG
    media_image1.png
    825
    783
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    700
    688
    media_image2.png
    Greyscale

Re. Cl. 1, McVicker discloses: A swivel foot screw assembly (Fig. 1) comprising: an adjustment screw (46, Fig. 1) comprising a ball on a first end (52, Fig. 1), an adjustment head on a second end (see annotated figure 1), and a threaded portion between the ball and the adjustment head (see annotated figure 1); a cap (50, Fig. 1) comprising a cavity to receive the ball of the adjustment screw (see Fig. 1), the cap comprising first threads (see Fig. 1; Col. 3, Lines 52-58); and a cap ring (54, Fig. 1) configured to connect to the cap and retain the ball within the cap (see Fig. 1), wherein the cap ring comprises a body that extends around a central opening (see annotated figure 1) and with second threads along an outer side of the body configured to engage with the first threads on the cap (see Fig. 1; Col. 3, Lines 52-58).
Re. Cl. 2, McVicker discloses: the adjustment head has a first width that is different than a second width of the threaded portion (see Fig. 1, the annotated head has a width that is less than the threaded portion).
Re. Cl. 3, McVicker discloses: the adjustment head comprises one or more pairs of opposing flat surfaces (see annotated figure 1) with each of the pairs of opposing flat surfaces configured to be engaged by a tool (see annotated figure 1, the flat surface are configured to be engaged by a tool such as a wrench, screwdriver, etc.).
Re. Cl. 4, McVicker discloses: the cap ring comprises a body with a single-piece unitary construction (see Fig. 1).
Re. Cl. 5, McVicker discloses: the adjustment screw has a neck between the ball and the threaded portion with the neck positioned in the central opening when the cap ring is connected to the cap (see annotated figure 1).
Re. Cl. 6, McVicker discloses: the cap ring is threaded onto the cap and is positioned in the cavity (see Fig. 1).
Re. Cl. 9, McVicker discloses: the cap ring comprises a central opening (see annotated figure 1) that receives a neck of the adjustment screw (see annotated figure 1), a width of the central opening is greater than a width of the neck and less than a width of the ball (see Fig. 1).
Re. Cl. 10, McVicker discloses: the adjustment screw is pivotally connected to the cap with the ball being maintained within the cavity by the cap ring (see Fig. 1; Col. 3, Lines 57-58).
Re. Cl. 11, McVicker discloses: the cap ring comprises a thickness measured between opposing first and second sides (see annotated figure 1) and the adjustment screw comprises a neck with a length measured along a centerline of the adjustment screw, the length being greater than the thickness (see annotated figure 1, the distance between the annotated first and second side is less than a height of the annotated neck portion).
Re. Cl. 12, McVicker discloses: the adjustment screw comprises a neck that extends between the threaded portion and the ball (see annotated figure 1).
Re. Cl. 13, McVicker discloses: A swivel foot screw assembly (Fig. 1) comprising: a cap (50, Fig. 1) comprising a cavity (see Fig. 1, where 52 sits in); an adjustment screw (46, Fig. 1) comprising an elongated shape with a first end (end with 52, Fig. 1) and a second end (see annotated figure 1, adjustment head”), the first end comprising a ball that fits within the cavity (see Fig. 1), the ball comprising a rounded shape that complements a concave shape of the cavity (see Fig. 1); and a cap ring (54, Fig. 1) that is removably connected to the cap to retain the ball within the cavity (see Fig. 1, removably connected via threads as discussed in Col. 3, Lines 53-58), the cap ring comprises: a body with a first side and an opposing second side (see annotated figure 1); a central opening (see annotated figure 1) that extends through the body; and an outer edge with threads that engage with threads on the cap (see Fig. 1; Col. 3, Lines 53-58); and an inner edge that extends around the central opening (see Fig. 1, inner portion of 54 which matches the shape of ball 52); wherein the adjustment screw is pivotally attached to the cap and pivots about the ball (see Fig. 1; Col. 3, Lines 57-58).
Re. Cl. 14, McVicker discloses: the adjustment screw is pivotally attached to the cap and pivots within a pivot envelope that extends around the cap (see Fig. 1; Col. 3, Lines 57-58).
Re. Cl. 15, McVicker discloses: the second end of the adjustment screw comprises one or more pairs of opposing flat sides (see annotated figure 1) configured to be engaged with a tool (see annotated figure 1, the flat surface are configured to be engaged by a tool such as a wrench, screwdriver, etc.).
Re. Cl. 28, McVicker discloses: the body of the cap ring comprises an inner edge with a rounded shape that matches the ball of the adjustment screw (see Fig. 1, portion of 54 which matches the shape of the ball 52).
Re. Cls. 1, 13 and 18, McVicker does not disclose the body comprises a cutout that extends through the body and is in communication with the central opening (Cl. 1), a cutout that extends through the body and is in communication with the central opening, the cutout extending along a limited section of the body (Cl. 13) or the cutout is larger than a width of the adjustment screw for the adjustment screw to be inserted through the cutout and into the central opening (Cl. 18).  Bunce discloses a swivel assembly (Fig. 1) which includes a cap (20, Fig. 1), a cap ring (88, Fig. 1)) and an adjustment foot (24, Fig. 1).  Re. Cls. 1, 13 and 18, Bunce discloses the cap ring includes a body (see Fig. 4) comprises a cutout (120, Fig. 4) that extends through the body and is in communication with the central opening (see 116, Fig. 4), the cutout extending along a limited section of the body (see Fig. 4) and the cutout is larger than a width of the adjustment foot for the foot screw to be inserted through the cutout and into the central opening (see Fig. 1 and 4-5, Col. 5 Lines 44-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the McVicker device to include the cutout of Bunce since Bunce states that such a modification permits installation of the foot into the opening and removal thereof (Col. 5, Lines 44-50).
Claims 25-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over McVicker in view of Bunce as applied to claims 1-6, 9-15, 18 and 28 above, and further in view of Bowerman US 5073417 (hereinafter Bowerman).
Re. Cls. 25 and 29, the combination of McVicker in view of Bunce does not disclose the central opening of the cap comprises an inner diameter that is constant.  Bowerman discloses a swivel foot assembly (Fig. 1) that includes an adjustment foot (22-24 Fig. 1), a cap (32, Fig. 1), and a cap ring (14, Fig. 1) that enable for rotational movement be the adjustment foot via a ball and socket configuration (see Fig. 1).  Re. Cls. 25 and 29, Bowerman discloses a central opening (17, Fig. 1) of the cap ring (14, Fig. 1) which cap comprises an inner diameter that is constant (see Fig. 1, the inner diameter of 17 is constant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the central opening in McVicker to have a constant inner diameter as disclosed by Bowerman since it has been held that the configuration or shape of a device is an obvious matter of choice absent persuasive evidence that the particular configuration is significant.  Applicant has not disclosed criticality for this limitation.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966
Re. Cl. 26, McVickers discloses: the adjustment screw comprises a neck adjacent to the ball and the inner diameter of the central opening is greater than a width of the neck (see annotated figure 1, the neck fits within the central opening and therefore they have the claim widths).
Claims 30-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over McVickers in view of Bunce in view of Bowerman.
Re. Cl. 30, McVickers discloses: A swivel foot screw assembly (Fig. 1) comprising: an adjustment screw (46, Fig. 1) comprising a ball on a first end (52, Fig. 1), an adjustment head (see annotated figure 1) on a second end, and a threaded portion (see annotated figure 1) between the ball and the adjustment head (see Fig. 1); a cap (50, Fig. 1) comprising a cavity to receive the ball of the adjustment screw (see Fig. 1); and a cap ring (54, Fig. 1) configured to connect to the cap and retain the ball within the cap (see Fig. 1), wherein the cap ring comprises: a body (see 54, Fig. 1) that extends around a central opening (see annotated figure 1); second threads (see threads on 54, Fig. 1; Col. 3, Lines 52-58) along an outer side of the body to engage with the threads on the cap (see Fig. 1, Col. 3, Lines 52-58).
Re. Cl. 31, McVickers discloses: the cap ring comprises a body with a single-piece unitary construction (see Fig. 1).
Re. Cl. 32, McVickers discloses: : the adjustment screw comprises a neck adjacent to the ball and the inner diameter of the central opening is greater than a width of the neck (see annotated figure 1, the neck fits within the central opening and therefore they have the claim widths).
Re. Cl. 34, McVickers discloses: the body of the cap ring comprises an inner edge with a rounded shape that matches the ball of the adjustment screw (see Fig. 1, portion of 54 which matches the shape of the ball 52).
Re. Cl. 30, McVickers does not disclose a cutout that extends through the body and is in communication with the central opening; the central opening comprising an inner diameter with a constant diameter. Bunce discloses a swivel assembly (Fig. 1) which includes a cap (20, Fig. 1), a cap ring (88, Fig. 1) and an adjustment foot (24, Fig. 1).  Re. Cl. 30, Bunce discloses the cap ring includes a body (see Fig. 4) comprises a cutout (120, Fig. 4) that extends through the body and is in communication with the central opening (see 116, Fig. 4), the cutout extending along a limited section of the body (see Fig. 4) and the cutout is larger than a width of the adjustment foot for the foot screw to be inserted through the cutout and into the central opening (see Fig. 1 and 4-5, Col. 5 Lines 44-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the McVicker device to include the cutout of Bunce since Bunce states that such a modification permits installation of the foot into the opening and removal thereof (Col. 5, Lines 44-50).
Re. Cl. 30, Bunce discloses the central opening comprising an inner diameter with a constant diameter. Bowerman discloses a swivel foot assembly (Fig. 1) that includes an adjustment foot (22-24 Fig. 1), a cap (32, Fig. 1), and a cap ring (14, Fig. 1) that enable for rotational movement be the adjustment foot via a ball and socket configuration (see Fig. 1).  Re. Cls. 25 and 29, Bowerman discloses a central opening (17, Fig. 1) of the cap ring (14, Fig. 1) which cap comprises an inner diameter that is constant (see Fig. 1, the inner diameter of 17 is constant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the central opening in McVicker to have a constant inner diameter as disclosed by Bowerman since it has been held that the configuration or shape of a device is an obvious matter of choice absent persuasive evidence that the particular configuration is significant.  Applicant has not disclosed criticality for this limitation.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966
Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over McVickers in view of Bunce in view of Bowerman as applied above, and further in view of Benthien US 11072438 (hereinafter Benthien).
Re. Cls. 27 and 33, the combination discussed above does not disclose the head comprises a head diameter with the head diameter being larger than the inner diameter of the cap ring. Benthien discloses a swivel foot (Fig. 1a) which includes an adjustment screw (44, Fig. 1a), comprising a head (48, Fig. 1a) which has a head diameter (see Fig. 1a) which is larger than an inner diameter of a cap ring (see inner diameter of ring 66 which mates with ball 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the modify the head of McVickers to be larger than the inner diameter of the cap ring as disclosed by Benthien since it has been held to be obvious to one of ordinary skill to change the relative dimensions of the device.  Applicant has not disclosed any criticality for the claimed invention.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9-15, 18, and 25-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Worrall US 7100881, Siegel US 3424419, Bindley US 2615368, Liu US 7806536, Chu US 8979055, Chou US 7281693 disclose other known adjustable foot assemblies which are pertinent to Applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632